Citation Nr: 9923566	
Decision Date: 08/19/99    Archive Date: 08/26/99

DOCKET NO.  98-17 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the veteran has basic eligibility for educational 
assistance benefits under Chapter 32, Title 38, United States 
Code.


ATTORNEY FOR THE BOARD

D. S. Nelson, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1971 to August 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 determination by the 
Muskogee, Oklahoma, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which notified the veteran that he was 
ineligible for payment of educational assistance benefits 
under Chapter 32.  A notice of disagreement was received in 
August 1998, and a statement of the case was issued later 
that month.  The veteran's substantive appeal was received in 
October 1998.  The veteran is not represented in connection 
with this appeal.


FINDING OF FACT

The veteran served on active duty from August 1971 to August 
1974.


CONCLUSION OF LAW

The criteria for basic service eligibility for entitlement to 
educational assistance under Chapter 32, Title 38, United 
States Code, have not been met.  38 U.S.C.A. § 3202 (West 
1991 & Supp. 1998); 38 C.F.R. § 21.5040 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary note, the Board observes that certain 
portions of 38 C.F.R. Part 21 pertaining to claims and 
effective dates for the award of educational assistance 
benefits have been changed, effective June 3, 1999.  See 64 
FR 23769, May 4, 1999.  When a law or regulation changes 
after a claim has been filed, but before the administrative 
or judicial appeal process has been concluded, the version 
most favorable to the veteran generally applies.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).  After reviewing the 
regulations in effect at the time of the veteran's claim and 
the changes effective June 3, 1999, the Board finds that the 
amendments did not substantively change the criteria 
pertinent to the veteran's claim for educational assistance 
benefits under Chapter 32.  In particular, the Board notes 
that there were no changes made to the qualifying service 
dates under 38 C.F.R. § 21.5040.

The veteran essentially contends that his active duty service 
should make him eligible for educational assistance benefits 
under Chapter 32.

The veteran's Report of Separation from Active Duty (DD Form 
214) indicates that he entered active duty in the United 
States Navy on August 24, 1971, and was discharged on August 
23, 1974.  The veteran has not alleged, either by statements 
or on his applications for educational assistance benefits, 
that he has had periods of active duty service in addition to 
the August 1971 to August 1974 time period reflected on his 
DD 214.

An individual not on active duty may be entitled to 
educational assistance under Chapter 32 if he or she entered 
active duty after December 31, 1976, and before July 1, 1985.  
38 U.S.C.A. § 3202; 38 C.F.R. § 21.5040(b).  In this case, 
the evidence of record indicates that the veteran entered 
active duty in August 1971.  Therefore, the veteran did not 
enter active duty after December 31, 1976, and he does not 
qualify for Chapter 32 educational benefits under 38 U.S.C.A. 
§ 3202.

The Board acknowledges the arguments advanced by the veteran 
in his August 1998 notice of disagreement including his 
argument regarding eligibility under Section 903 of Public 
Law 96-342, Educational Assistance Pilot Program - 
Noncontributory Post-Vietnam Era Veterans' Educational 
Assistance (VEAP) and his argument concerning extension of 
his period of eligibility.  However, the Board notes that the 
veteran's service does not meet the requirements for Chapter 
32 assistance under Section 903.  See 38 C.F.R. § 21.5292 
(1998)  Further, the veteran's arguments regarding extensions 
of delimiting dates are irrelevant in the instant appeal 
where the veteran does not have qualifying service to 
establish his eligibility for Chapter 32 benefits.  The Board 
emphasizes that the legal criteria governing service 
eligibility requirements for Chapter 32 educational 
assistance are clear and specific.  The Board is not free to 
deviate from the law as passed by the Congress.  Based on the 
foregoing, the Board finds that there is simply no legal 
basis to find the veteran eligible for educational assistance 
benefits under Chapter 32.  As the disposition of this claim 
is based on the law, and not on the facts of the case, the 
claim must be denied based on a lack of entitlement under the 
law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

ORDER

Basic eligibility for educational assistance benefits under 
Chapter 32, Title 38, United States Code is denied.



		
	S. L. KENNEDY	
	Member, Board of Veterans' Appeals


 

